              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELAINE RICE, ALEX KUKICH,                          No. 4:15-CV-00371
ERIKA MENDOZA, JAMES HUNT,
and DEAN MAURO, Individually, and                  (Judge Brann)
on behalf of all others similarly situated,

              Plaintiffs,

       v.

ELECTROLUX HOME PRODUCTS,
INC., SHARP MANUFACTURING
COMPANY OF AMERICA, a division
of SHARP ELECTRONICS
CORPORATION; SHARP
APPLIANCES THAILAND LIMITED;
MIDEA AMERICA CORP.; MIDEA
MICROWAVE AND ELECTRICAL
APPLIANCES MANUFACTURING
CO., LTD; LOWE’S HOME CENTERS,
LLC; MODESTO DIRECT
APPLIANCE, INC.; and ABC CORP. 1-
10,

              Defendants.

                                         ORDER

      AND NOW, this 15th day of October 2018, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

      1.     Plaintiffs’ Ex Parte Motion to Allow Alternative Service on

             Defendants Midea Microwave and Electrical Appliances

             Manufacturing Co., Ltd. and Sharp Appliances Thailand Limited

             Pursuant to Federal Rule of Civil Procedure 4(f)(3), April 30, 2018,

             ECF No. 160 is GRANTED in part and DENIED in part.
2.   Plaintiffs are to serve the Amended Consolidated Class Action

     Complaint on Midea Microwave and Electrical Appliances

     Manufacturing, Company, Limited through the Central Authority of

     the People’s Republic of China pursuant to Hague Conference on

     Private International Law and Federal Rule of Civil Procedure 4(h)

     and 4(f)(1).

3.   Service of the Amended Consolidated Class Action Complaint on

     Sharp Appliances Thailand Limited shall be effectuated by the Clerk

     pursuant to Rule 4(h) and 4(f)(2)(C)(ii), which requires “mail that the

     clerk addresses and sends to the [corporation] and that requires a

     signed receipt” at the following address: 64 MOO 5 Tambol

     Bansamuk, Amphur, BangPakong, Chachoengsao Province, Thailand.


                                      BY THE COURT:



                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
